Citation Nr: 0417890	
Decision Date: 07/02/04    Archive Date: 07/14/04

DOCKET NO.  03-02 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for Type 2 diabetes 
mellitus, to include as a result of exposure to herbicides 
(Agent Orange).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from November 1967 to December 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision of the 
Regional Office (RO) that denied the veteran's claim for 
entitlement to service connection for a Type 2 diabetes 
mellitus disability, as a result of exposure to herbicides 
(Agent Orange).


FINDINGS OF FACT

1.  The record does not establish that the veteran had in-
country service or visitation in the Republic of Vietnam 
during the Vietnam Era.

2.  Type 2 diabetes mellitus was initially demonstrated many 
years after service, and has not been shown by competent 
evidence to be causally related to the veteran's active 
service.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred. 38 
U.S.C.A. §§1110, 1112, 1113, 1137, 5103A, 5107 (West 2002); 
38 C.F.R. §§  3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5106, 5107, 5126 (West 2002)).  
This law eliminates the concept of a well-grounded claim, and 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duties to notify and to 
assist claimants in the development of their claims.  First, 
the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim for VA 
benefits, as well as the development responsibilities of the 
claimant and of the VA.  VCAA, § 3(a), 114 Stat. 2096, 2096-
97 (2000).  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  VA 
will also request that the claimant provide any evidence in 
their possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b) (2003).  Second, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A (West 2002).  

Notice

With respect to notice, an August 2002 letter to the veteran 
informed him of the evidence necessary to substantiate his 
claim, as well as his and VA's development responsibilities.  
As such, VA's duty to notify has been met.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Board observes 
that recent legislation authorizes the VA to make a decision 
prior to the expiration of the one-year VCAA notice period.  
See Veterans Benefits Act of 2003, Pub. L. No. 108-183, 117 
Stat. 2651 (Dec. 16, 2003).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (June 
24, 2004) (Pelegrini II), held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, because the VCAA notice was provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim."  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  See VAOPGCPREC 01-2004.  The Board has found 
that the appellant was provided every opportunity to identify 
and submit evidence in support of his claim to reopen.  
Indeed, in a letter issued in November 2003, the VA requested 
that the veteran send additional evidence regarding his 
appeal to the Board.

Duty to assist

With regard to the duty to assist, the record contains the 
veteran's service medical records as well as a private 
medical record.  The veteran has been afforded the 
opportunity for a personal hearing on appeal.  The Board has 
carefully reviewed the veteran's statements and concludes 
that he has not identified any further evidence not already 
of record.  The Board has also perused the medical records 
for references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Factual Background

A report of medical examination for enlistment in the U.S. 
Naval Reserve, dated in November 1966, and a report of annual 
examination while in the U.S. Naval Reserve, dated in October 
1967, revealed a urinalysis was negative for albumin and 
sugar.  The veteran, on his November 1967 report of medical 
history, taken in conjunction with his active duty 
examination, reported a history of sugar or albumin in his 
urine. On the corresponding report of medical examination, 
the examiner noted that the veteran's urinalysis was negative 
for sugar or albumin.

A November 1968 report of medical examination for release 
from active duty reveals that a urinalysis was negative for 
albumin and sugar.

The remaining service medical records do not reveal that the 
veteran ever complained of, or was treated for, diabetes 
mellitus.  

In a private medical record dated in June 2002, a physician 
reported that the veteran was being treated for diabetes 
mellitus, type 2, which had been originally diagnosed in 
March 1996.  He also indicated that the veteran was taking 
Glucophage and Glucotrol for his condition.

The veteran's DD 214 reveals that the veteran was aboard the 
USS Ticonderoga and that he received the Vietnam Service 
Medal with three bronze stars and the Republic of Vietnam 
Campaign Medal with device.

In a June 2002 statement, the veteran related that he was 
assigned to the USS Ticonderoga, which was off the coast of 
Vietnam, and provided air support to the ground troops.  He 
stated that he was stationed there for one year, after which 
time he was deactivated and returned to the United States in 
December 1969.

In response to an August 2002 request to furnish the 
veteran's dates of service in Vietnam, the National Personnel 
Research Center (NPRC) indicated that it was unable to 
determine whether or not the veteran had in-country service 
in Vietnam.  It also noted that the veteran served aboard the 
USS Ticonderoga, which was in the official waters of the 
Republic of Vietnam from 1/25/1968 to 3/4/1968, 3/25/1968 to 
4/8/1968, 4/16/1968, 4/24/1968 to 5/12/1968, 5/20/1968 to 
6/14/1968, and 6/25/1968 to 7/23/1968.

In a December 2002 statement, the veteran related that he was 
in the Tonkin Gulf, five miles off of the coast of North 
Vietnam, for 12 months flying strikes 20 hours a day.  He 
indicated that when the planes came back from the strikes, 
they would have a gray dust on them, which was also in the 
cracks of the wings as well as on the landing gear.  The 
veteran also stated that because the ship was so close to 
shore, that he inhaled dust that was airborne.

Criteria

1.  Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (2002).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
diabetes mellitus becomes manifest to a degree of 10 percent 
or more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service. This 
presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309(a)(2003).

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service; the presumptive periods are not intended 
to limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d)(2003).
 
The Court has set forth additional guidance concerning the 
elements required to support entitlement under the law.  
Specifically, in order to establish entitlement to service 
connection for the claimed disorder, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a)(2003).

2.  Service connection - residuals of herbicide exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era. "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
U.S.C.A. § 1116(a)(3)(West 2002); 38 C.F.R. § 3.307(a)(6) 
(iii)(2003).

The Board specifically notes that 38 C.F.R. § 3.309(e) was 
amended in May 2001 to include Type 2 diabetes (also known as 
Type II diabetes mellitus or adult-onset diabetes) as a 
disease for which service connection may be presumed due to 
an association with exposure to herbicide agents.  See 66 
Fed. Reg. No. 89, 23,166-23,168 (May 8, 2001).  This 
amendment to the regulations was made effective from July 9, 
2001.  

The record reflects that the veteran's claim was adjudicated 
by the RO pursuant to the revised regulations; accordingly, 
this claim is properly before the Board for appellate review.  
See Karnas v. Derwinski, 1 Vet. App. 308 (1991) [holding that 
where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant should apply].

The presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition other than those for 
which the Secretary has specifically determined that a 
presumption of service connection is warranted.  See National 
Academy of Sciences report, "Veterans and Agent Orange: 
Update 1996," dated March 14, 1996.

Even if the statutory presumptions are inapplicable, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the Veterans Dioxin and 
Radiation Exposure Compensation Standards Act, Pub. L. No. 
98- 542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude 
a veteran from establishing service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

Legal Analysis

The veteran asserts that service connection is warranted for 
his Type 2 diabetes mellitus disability.  In this regard, in 
order to establish service connection on a nonpresumptive 
direct incurrence basis for Type 2 diabetes mellitus the 
veteran must provide evidence of a current diabetes mellitus, 
an in-service injury or disease, and a nexus between the 
current diabetes mellitus and an in-service injury or 
disease.  Although, the record reflects that the veteran 
currently has Type 2 diabetes mellitus, his service medical 
records, while indicating that he did report a history of 
sugar or albumin in his urine, do not reflect that he ever 
complained of, or was diagnosed with, diabetes mellitus while 
in service.  No competent clinical evidence of record 
establishes that the veteran's current diabetes mellitus is 
etiologically related to any incident of service.  Thus, the 
Board finds that the evidence of record does not establish 
that the veteran is entitled to a grant of service connection 
on a nonpresumptive direct incurrence basis for his current 
Type 2 diabetes mellitus. 

As previously noted, in order to establish service connection 
on a presumptive basis, the veteran's Type 2 diabetes 
mellitus must have become manifest to a degree of 10 percent 
or more within one year from the date of termination of his 
period of service.  In this case, there is no evidence that 
the veteran's Type 2 diabetes mellitus manifested itself to a 
compensable degree within one year of his separation from 
service.  In fact, the record reflects that the veteran was 
first diagnosed with Type 2 diabetes mellitus in March 1996.  
Hence, the Board finds that evidence of record does not 
establish that the veteran is entitled to service connection 
on a presumptive basis for his current Type 2 diabetes 
mellitus.

As noted above, in order for a veteran to establish service 
connection for Type 2 diabetes mellitus that results from 
exposure to (herbicides) Agent Orange while serving in 
Vietnam, he must have served in the Republic of Vietnam or 
off the waters of Vietnam, during the period beginning on 
January 9, 1962 and ending on May 7, 1975 and had in-country 
duty or visitation.  In this case, although the veteran's DD 
214 indicates that he received the Vietnam Service Medal with 
three bronze stars and the Republic of Campaign Medal, the 
NPRC indicated in September 2002 that it was unable to 
determine whether or not the veteran had in-country service 
in the Republic of Vietnam.  According to the NRPC, the USS 
Ticonderoga, the ship on which the veteran reports that he 
served 12 months, was in the official waters of the Republic 
of Vietnam, between January 1968 and July 1968.  The Board 
notes that the veteran's DD 214 and NPRC's verification of 
the veteran's dates of service indicate that the veteran had 
active service from November 1967 to December 1968.  Thus, 
while the evidence of record establishes that the veteran had 
active service while the USS Ticonderoga was in the official 
waters of the Republic of Vietnam, the Board concludes that 
the veteran has not established that he had in-country duty 
or visitation in the Republic of Vietnam.  

Although the veteran asserts that his Type 2 diabetes 
mellitus is related to his military service in Vietnam, the 
evidence of record is of greater probative value than the 
veteran's statements in support of his claim.  Accordingly, 
the Board finds that the competent evidence of record fails 
to establish that the veteran's current Type 2 diabetes 
mellitus is related to his active military service.  Thus, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection for Type 2 
diabetes mellitus.




ORDER

Entitlement to service connection for Type 2 diabetes 
mellitus, to include as a result of exposure to herbicides 
(Agent Orange), is denied.



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



